DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 are presented for examination on the merits.

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 2016/0052403) in view of Endo (US 2012/0274276).
As to claim 1, Asai discloses in contactless power supply device having claimed:
a.	a communication device configured to communicate with a power supply read on ¶ 0025, (the wireless communication unit 13 communicates with a wireless communication unit 23 provided on the vehicle 1);
b.	a power storage device configured to be charged by a charging power supplied from the external power supply read on ¶ 0020, (the contactless power supply device supplies electric power, without contact, from the power supply device 100 located at a power supply stand or the like to the power receiving device 200 installed in a vehicle 1 represented by an electric vehicle or a hybrid vehicle so as to charge a battery 27 mounted on the vehicle 1);
c.	a notification device configured to notify information on charging read on ¶ 0034 & ¶ 0035, (the notifying unit 30 includes a warning lamp, a display of a navigation system or a speaker and outputs light, images or sounds to a user based on the control of the charge controller 24.  The charge controller 24 regulates charge of the battery 27 and controls the wireless communication unit 23, the notifying unit 30, the relay 26 and the like);
d.	a notification device configured to notify information on charging, an electronic control unit configured to: determine a change in the charging power, and cause the notification device to notify the change in the charging power when the charging power has changed without presence of the abnormality signal read on ¶ 0035, (the charge controller 24 regulates charge of the battery 27 and controls the wireless communication unit 23, the notifying unit 30, the relay 26 and the like.  The charge controller 24 transmits a signal to start charging the battery 27 to the controller 14 through the communication between the two wireless communication units 23 and 13.  The charge controller 24 is connected to a controller (not shown in the figure) for controlling the entire vehicle 1 via a CAN communication network.  This controller manages the switching control of the inverter 28 and the state of charge (SOC) of the battery 27.  When the SOC of the battery 27 reaches full charge according to the controller, the charge controller 24 transmits a signal to stop charging the battery 27 to the controller 14).   
e.	Asai discloses in ¶ 0028 (a metal detection coil is used as the foreign object sensor 15. When metal foreign objects enter or exist in a magnetic field formed between the power transmission coil 12 and the power receiving coil 22 during power supply, the controller 14 immediately warns against or stops supplying electric power according to an electric detection signal from the foreign object sensor 15, so as to prevent a fault such as failure in power supply derived from the presence of the metal foreign objects in the magnetic field).  Asai does not explicitly disclose an electronic control unit configured to receive an abnormality signal indicating an abnormality of the external power supply via the communication device.
However, Endo in controls electric charging for an electricity storage apparatus teaches:
f.	electronic control unit configured to receive an abnormality signal indicating an abnormality of the external power supply via the communication device read on ¶ 0037, (When detecting the abnormality in the plug-in vehicle 10, the in-vehicle wireless instrument 30 sends an abnormality occurrence notification to the information center 62, thereby notifying of the abnormality. When receiving the abnormality occurrence notification from the in-vehicle wireless instrument 30, the information center 62 sends an alert notification responding to the abnormality occurrence notification to the mobile terminal 70. When receiving the alert notification from the information center 62, the mobile terminal 70 notifies the user of the abnormality occurrence in the plug-in vehicle 10)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the charging control apparatus of Endo into Asai in order to provide the user of the plug-in vehicle can be notified, via the mobile terminal 70, that an abnormality occurred in the plug-in vehicle, even when the user is at a place far away from the plug-in vehicle, when necessary, the user can forbid charging the battery using the external electric power source according to his/her own determination in order to prevent permitting or forbidding of charging the battery against the intention of the user during abnormality and/or theft.

6.	Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Endo and further in view of Partovi (US 2019/0020210).
As to claim 2, Asai further discloses:
a.	wherein the electronic control unit is configured to cause the notification device to notify the change in the charging power the charging power has changed without presence of the abnormality signal read on ¶ 0035, (the charge controller 24 regulates charge of the battery 27 and controls the wireless communication unit 23, the notifying unit 30, the relay 26 and the like. The charge controller 24 transmits a signal to start charging the battery 27 to the controller 14 through the communication between the two wireless communication units 23 and 13. The charge controller 24 is connected to a controller (not shown in the figure) for controlling the entire vehicle 1 via a CAN communication network).  
Asai in view of Endo does not explicitly disclose wherein the electronic control unit is configured to cause the notification device to notify the changed charging power and the charging time when the charging power has charged without presence of the abnormality signal
However, Partovi in systems and methods for enabling wireless charging or power supply time teaches:
b.	wherein the electronic control unit is configured to cause the notification device to notify the changed charging power and the charging time when the charging power has charged without presence of the abnormality signal read on ¶ 0088, (communication can communicate with the EV and/or the battery and/or its charging circuit can provide detailed info on the battery's state of charge, its temperature, required current/voltage or its state of health. In addition, initiation of wireless charging can be signaled to the vehicle to provide visual and/or auditory signal to the user, disable the vehicle movement during charge, or other actions. The signaling to the user can also be provided remotely. For example the vehicle and/or the charger or the receiver can provide remote information on progress of charging or any faults or errors to a driver or designated person who may be outside the vehicle at home, office, restaurant, etc. through a WiFi, GSM, 3G, 4G, Bluetooth, etc. network by sending real time information to a handheld or portable device or computer such as a phone, laptop, tablet, desktop computer, TV, etc. by email, text, phone calls, fax, custom application (app) or other communication mechanisms). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the system and method for charging or powering devices, such as mobile devices, machines or equipment of Partovi into Asai in order to provide information being exchanged between components for charging/power supply function is receiver voltage, current, voltage, any fault condition (over-temperature, over-voltage), end of charge or other charger signals (¶ 0102).
As to claim 3, Partovi further teaches:
a.	wherein the communication device is configured to communicate with a communication terminal that is owned by a user of the vehicle, and wherein the electronic control unit is configured to transmit information to the communication terminal via the communication device, on the charge in the charging power and the charging time when the charging power has charged without presence of the received abnormality signal read on ¶ 0088, (initiation of wireless charging can be signaled to the vehicle to provide visual and/or auditory signal to the user, disable the vehicle movement during charge, or other actions. The signaling to the user can also be provided remotely. For example the vehicle and/or the charger or the receiver can provide remote information on progress of charging or any faults or errors to a driver or designated person who may be outside the vehicle at home, office, restaurant, etc. through a WiFi, GSM, 3G, 4G, Bluetooth, etc. network by sending real time information to a handheld or portable device or computer such as a phone, laptop, tablet, desktop computer, TV, etc. by email, text, phone calls, fax, custom application (app) or other communication mechanisms). 
As to claim 4, Partovi further teaches:
a.	wherein the electronic control unit is configured to cause the notification device to perform notification in different notification modes depending on a value of the charging power or is configured to cause the notification device to perform notification in different notification modes depending on a value of the charging time read on ¶ 0087 and ¶ 0088, (depending on the algorithm used, making appropriate adjustments to the charger coil drive circuitry to achieve the desired output voltage, current or power from the receiver output. In addition, MCU1 is responsible for processes such as periodic start of the charger to seek a receiver at the start of charge, keeping the charger on when a receiver is found and accepted as a valid receiver, continuing to apply power and making necessary adjustments, and/or monitoring temperature or other environmental factors, providing audio or visual indications to the user on the status of charging or power process, etc. or terminating charging or application of power due to end of charge or customer preference or over temperature, over current, over voltage, or some other fault condition or to launch or start another program or process.  Communication can communicate with the EV and/or the battery and/or its charging circuit can provide detailed info on the battery's state of charge, its temperature, required current/voltage or its state of health. In addition, initiation of wireless charging can be signaled to the vehicle to provide visual and/or auditory signal to the user, disable the vehicle movement during charge, or other actions. The signaling to the user can also be provided remotely.  For example the vehicle and/or the charger or the receiver can provide remote information on progress of charging or any faults or errors to a driver or designated person who may be outside the vehicle at home, office, restaurant, etc. through a WiFi, GSM, 3G, 4G, Bluetooth, etc.).
As to claim 5, the claim is corresponding to claim 1-3.  Therefore, the claim is rejected for the same rationales set forth for claim 1-3.  
As to claim 6, the claim is corresponding to claim 2 & 3.  Therefore, the claim is rejected for the same rationales set forth for claim 2 & 3.  
As to claim 7, the claim is a method claim corresponding to apparatus claims 1 & 2.  Therefore, the claim is rejected for the same rationales set forth for claim 1 & 2.  
As to claim 8, the claim is a method claim corresponding to apparatus claims 1 & 2.  Therefore, the claim is rejected for the same rationales set forth for claims 1 & 2.  
As to claim 9, the claim is a method claim corresponding to apparatus claims 1 & 2.  Therefore, the claim is rejected for the same rationales set forth for claims 1 & 2.  
As to claim 10, the claim is a method claim corresponding to apparatus claims 2 & 3.  Therefore, the claim is rejected for the same rationales set forth for claims 2 & 3.  

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Endo and further in view of Furushima (AAPA, JP 2011/050162).
	As to claim 11, Asai in view of Endo does not explicitly disclose the abnormality of the external power supply includes at least one of a circuit abnormality and a communication abnormality.
However, Furushima in notify a user of interruption of power supply teaches:
e.	the abnormality of the external power supply includes at least one of a circuit abnormality and a communication abnormality read on Page 3, Para 11 – Page 4, Para 1 and Page 4, Para 5, (when the supply of power from the external power supply 80 to the power storage device 50 is cut off, the voltage value detected by the voltage sensor 61 of the charger 60 changes to zero. Here, as the case where the power supply from the external power source 80 to the power storage device 50 is cut off, it is assumed that the current is interrupted by a breaker due to an increase in household power consumption, the power supply from the power company to the external power source 80 is interrupted, and the like. It is assumed that the power supply from the external power source 80 to the power storage device 50 is cut off due to an abnormality in the power distribution system in the home such as current interruption due to the operation of the breaker (circuit).  Furthermore, by transmitting information to the user's portable terminal 4, it is possible to more reliably notify the user that charging has been interrupted).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the  a power storage device that is charged with electric power supplied from a household power source of Furushima into Asai in view of Endo in order to provide a charger that charges the power storage device with electric power of the household power source and transmitting information to the user's portable terminal 4, reliably notify the user that charging has been interrupted.

Response to Arguments
8.	Applicant's arguments with respect to claims 1-10 have been considered but they are not persuasive. 
a.	Applicant argues:
As noted hereinabove, claim 11 is rejected under 35 U.S.C. § 112(b) as allegedly being indefinite because it is unclear how a communication device transmits while there is an abnormality of a communication device. Claim 11 has been amended, as presented hereinabove, to clarify that the communication abnormality refers to communication with the external power supply through the communication device. That is, claim 1 includes a notification device configured to notify information on charging and the communication device configured to communicate with an external power supply. The communication device and the notification device are distinct elements and the notification device transmits the notification and not the communication device. Accordingly, the Applicant respectfully submits that the alleged lack of clarity asserted in the Office Action is resolved with the present amendment to claim 11. Therefore, Applicant respectfully requests reconsideration and withdrawal of the rejection.  

Examiner reply:
	Examiner acknowledge the amendment clarifies the claim.  

b.	Applicant further argues:
Furthermore, as more clearly recited through the amendments to the claims presented herein, the vehicle is configured to be “charged by a charging power supplied from an external power supply via a charging cable,” as recited in amended independent claim 1 and as similarly recited in amended independent claims 5, 7, and 9. Accordingly, Applicant submits that “an abnormality of the external power supply” is now more clearly directed to abnormalities pertaining to an external power supply of a plug-in or wired type power transfer system.

Examiner reply:
Endo discloses in Para. 0019 as “The charging control apparatus 20 is provided in or mounted in a plug-in vehicle 10. The mobile terminal 70 is carried by a user or an owner of the plug-in vehicle 10. Specifically, the charging control apparatus 20 is configured to be communicable with the mobile terminal 70 via a mobile phone network that includes a communication service provider 61, an information center 62, and a communication service provider 63 in FIG. 1. The plug-in vehicle 10 is a vehicle equipped with an electricity storage apparatus 12 (also referred to as a battery 12), which can be charged by an electric power source placed external to the vehicle. Hereinafter, the electric power source placed external to the vehicle is referred to as an external electric power source 50. The external electric power source 50 may include household electric power source and commercial electric power source. That is, the plug-in vehicle 10 is rechargeable by plugging into the external electric power source 50. For example, the plug-in vehicle 10 includes an electric vehicle (EV) and a plug-in hybrid vehicle (PHV).”  Endo discloses a plug-in charged cable as taught by Fig. 1.

c.	Applicant further argues:
Accordingly, Asai does not teach or suggest “a power storage device configured to be charged by a charging power supplied from the external power supply via a charging cable [and] an electronic control unit configured to: receive an abnormality signal indicating an abnormality of the external power supply via the communication device, . . . [and] cause the notification device to notify the change in the charging power when the charging power has changed without presence of the abnormality signal,’ as recited in amended independent claim 1 and as similarly recited in amended independent claims 5, 7, and 9. (Emphasis added).  Furthermore, Endo does not cure the deficiencies of Asai. Endo discloses that when detecting the abnormality in the plug-in vehicle, the in-vehicle wireless instrument sends an abnormality occurrence notification to the information center, thereby notifying of the abnormality. (Endo, § [0037]). When receiving the abnormality occurrence notification from the in-vehicle wireless instrument, the information center sends an alert notification responding to the abnormality occurrence notification to the mobile terminal. (/d.). When receiving the alert notification from the information center, the mobile terminal notifies the user of the abnormality occurrence in the plug-in vehicle.  The Examiner reasons that at least the aforementioned disclosure would lead one having ordinary skill in the art to arrive at the claimed features when incorporated with the disclosure of Asai. However, the abnormality that Endo contemplates is an unauthorized entry or unlawful entry to the vehicle, or a vehicle theft, which needs to forbid the electricity storage apparatus from being charged using the external electric power source. [0010]). (Emphasis added). That is, the abnormal conditions contemplated by Endo are not analogous the abnormality referred to in the present application, which is defined as “an abnormality of the power supply of the external power supply.”

Examiner reply:
	Endo discloses abnormality in Paragraph 0036 as “the abnormality occurs in the plug-in vehicle 10 during charging the battery 12 using the external electric power source 50. Further, a sequence of a charging process in a case where an abnormality occurs at a time other than during the charging is similar to the sequence of the above-described case. Hereinafter, the abnormality occurring in the vehicle refers to a specific abnormality, which is related to an unauthorized entry, unlawful entry, or vehicle theft, thereby activating the above-described alert notification function and the tracking function. Examples of the abnormality may include: (i) a case where a door, which has been locked, is unlocked; (i) a case where the window glass is broken; and (iii) a case where the immobilizer is unlocked. Above-described abnormalities are detected by the control circuit 34 according to signals received via the in-vehicle LAN interface 32 and the signal interface 33.”  Endo listed examples of abnormality more than applicant recited portion.  

d.	Applicant further argues:
Furthermore, while Asai discloses taking action when a foreign object is detected between wireless charging coils and Endo teaches preventing an electricity storage apparatus from being charged when an unauthorized entry or unlawful entry to the vehicle, or a vehicle theft is determined, neither reference explicitly teaches causing “the notification device to notify the change in the charging power when the charging power has changed without presence of the abnormality signal,” as recited in amended independent claim 1 and as similarly recited in amended independent claims 5, 7, and 9.  By configuring an electronic control unit to provide notifications under the recited conditions, it is possible to prevent the user from feeling uneasy based on not knowing why the charging time has changed. (§ [0011)).  Additionally, Partovi is not asserted to cure the deficiencies of Asai or Endo with respect to the aforementioned recitations and furthermore, does not cure the deficiencies of Asai or Endo.
Accordingly, Applicant respectfully submits that independent claims 1, 5, 7 and 9, and all claims that depend therefrom, are not obvious in view of Asai, Endo, or Partovi, alone or in combination. Reconsideration and withdrawal of the obviousness rejections is respectfully requested.

Examiner reply:
	Endo further discloses a different notification including applicant claim limitation.  For example Endo discloses in ¶ 0033 as “Upon receipt of the timer charging command from the in-vehicle wireless instrument 30, the power management ECU 40 starts a timer standby process and sends a setting completion notification to the in-vehicle wireless instrument 30. The in-vehicle wireless instrument 30 sends the setting completion notification to the mobile terminal 70 via the information center 62. Upon receipt of the setting completion notification from the in-vehicle wireless instrument 30, the mobile terminal 70 notifies the user that the reservation is successful. As a method of notifying the user, the mobile terminal 70 may display a message on the display screen or output an audio message from a speaker.”  Endo further discloses in ¶ 0039 as “the power management ECU 40 sends the setting completion notification to the in-vehicle wireless instrument 30. The in-vehicle wireless instrument 30 then sends the setting completion notification to the mobile terminal 70 via the information center 62. Upon receipt of the setting completion notification from the in-vehicle wireless instrument 30, the mobile terminal 70 notifies the user that the charging is stopped. That is, the in-vehicle wireless instrument 30 (i.e., the control circuit 34) is configured to perform a charging forbiddance control.” 
	Applicant recites an “abnormality” which is a broad term which can be defined as discussed in Aias and/or Endo references.  Applicant further defined in the new claim introduced as claim 11.  However, regarding claim 1, the claim limitation “abnormality” is defined according to the prior arts Aias and/or Endo disclosure.  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims.  One cannot rely on the specification to impart limitations to the claim that are not recited in the claim. Independent claims 5, 7, and 9 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, claims 5, 7 and 9 including all of the limitations of the dependent claims and any intervening claims are rejected over prior arts specified in the outstanding office action.
For the above reasons, it is believed that the rejections should be sustained.

Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689